Mr. Justice Cothran,
dissenting. Being unable to concur in the opinion of the majority of the court, in this case, I propose to state briefly the grounds of my dissent. Fortunately for the administration of justice the reversal of the Circuit judge’s decision by a bare majority of the appellate tribunal, is not attended, in this case, with any -unsatisfactory consequences, for the reason that there is no difference between my brethren and myself as to the true rule of stating the accounts of an administrator, the main question involved here. It is only as to the application of the rule to the case under consideration, that a difference of opinion exists.
Owing to the inevitable fate of all the living, the principles of accounting have long since become fixed, and the true statement of such in this case is as they are laid down in “ the horn books ” *394of the law. The well-established principle of stare deeisis, which so commends the system of English jurisprudence to the admiration of mankind, has caused the English judges to adhere to a Procustean rule upon this subject, from which they have been unwilling to depart, and which is reiterated by Mr. Williams in his great work on Executors, Vol. II., § 1158 et seq.
Our own courts, availing themselves doubtless of the opportunity and of the right afforded by the establishment of the independence of the colonies, have wisely relaxed the strictness of the inflexible English rule. Mr. Story, at section 90 of his work on Equity Jurisprudence, after referring to the harsh rule of the English courts, says: “If this be a true description of the actual state of the law upon this subject, it would become an intolerable grievance if courts of equity should not be able under any circumstances to interfere in favor of executors and administrators, in order to prevent gross injustice. * * * But to found a good title to such relief, it seems indispensable that there should have been no negligence or misconduct on the part of such executors or administrators in the payment of the assets; for if there has been any negligence or misconduct, that, perhaps, may induce a court of equity to withhold its assistance.”
Tried by the English rule, where neither upon the score of inevitable accident, destruction by fire, loss by robbery, or the like, nor of reasonable confidence disappointed, nor of loss by any of the other means which afford an excuse to ordinary agents, and besides, in cases of loss without any negligence on their part, these fiduciaries would be found without remedy. But conceding to them all the advantages of the more liberal doctrine of our courts, does the case, as made, entitle them to relief? This is the true question.
The office of administrator is purely voluntary upon the part of him who assumes it. It implies willingness to assume and ability to discharge the duties of the trust. Judge Story says there should be “no negligence or misconduct,” and this, I apprehend, should be made by the fiduciary to appear affirmatively— that is to say, the burden is upon him to show that he has been both diligent and faithful. These qualities are “indispensable” *395in establishing “a good title to relief,” says the learned commentator. Examined in the misty and uncertain light of the principal administrator’s own testimony (for he was necessarily almost the only witness), and by the confused state of the records in the ordinary’s office, which ought to have been made plain by him, where is the evidence.of the “indispensable” qualities of diligence and fidelity in the administration of this estate? and is not the absence of these the most conclusive evidence of “negligence and misconduct”?
The intestate died nearly twenty-five years ago. Administration of his estate was promptly taken out, the personal property was sold, and there, so far as the primary duty of ascertaining and paying of the debts was concerned, the business of the' administration seemed to end. Eight or ten years afterwards an •effort was made to call them to account. The pursuit of them under great difficulties has been steadily kept up ever since, and through every court that had (rightly) jurisdiction of the subject matter. Pomeroy, § 690; recognized in Lupo v. True, 16 S. C. 586. The administrators chose their line of defense then, and they should be held to it now.
It was a stubborn denial of everything charged against them by the plaintiff. They denied that there was even such a person as their intestate — that they had received and converted his estate — in short, that they owed the plaintiff anything. Through many doublings they have been finally unearthed and now ask to be allowed to adopt another and totally inconsistent line of defense, and thus the game is to be turned loose for the questionable pleasure of another chase. For twenty-five years they had possession of this estate; for more than fifteen years, by means of a false and deceitful answer, have they avoided accountability to those who are entitled to it, nor have they asked anywhere in the pleadings the privilege of resorting to another line of defense. They stated their defense upon a denial of all liability, and it has served them well, but to that should they be held.
It may be said, however, that this general denial is but the observation of counsel. To this it may well be replied, that parties to a cause speak only through their counsel, and that it was upon this observation, now found to be untrue, that the *396issue was made up which has been so long upon trial. Ordinary-truthfulness, to say nothing of uberrima, fieles, such as induces-a court of justice to overlook the shortcomings of fiduciaries should have caused these defendants to come into court when requested so to do in 1866 or 1867, and to have said in substance at least: “ We knew the intestate Joseph F. Graves; he had an estate; we sold it and are indebted. We attempted to administer-it according to law; his orphan children were hungry and we-fed them; they were naked and we clothed them. The assets of the estate were more than sufficient to pay all the debts as was ascertained by us in the manner prescribed by law, but a great revolution has swept over the country, destroying values and wrecking this in common with other estates, and we pray you have us excused.”
If they had done this, which I understand to be the requirement of the law as liberalized, I would most cheerfully concur in the main opinion in this case; but in the absence of this, and in the face of the negligence and misconduct of these fiduciaries,. I am at a loss to perceive how any distinction can hereafter be made between trustees who act in good faith and those in whose-conduct this “ indispensable ” quality is so conspicuously absent.